         Case 1:18-cr-10450-MLW Document 592 Filed 02/12/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



       UNITED STATES OF AMERICA


       v.                                                    Case No. 18-cr-10450



       DJAVIER DUGGINS


                  DEFENDANT’S RESPONSE TO COURT ORDER #572

       NOW COMES THE Defendant, Djavier Duggins (“Duggins”) and hereby responds to

Court Order #572, to report on whether his “COVID” status at the Plymouth County House Of

Corrections would prevent him from participating at the scheduled hearings of February 17,

2021. After investigation, Mr. Duggins does not believe he will be hindered or prevented from

participating due to any COVID related issue.

                                                             Respectfully Submitted,
                                                             DJAVIER DUGGINS
                                                             By his Attorney,

                                                             /s/ Gordon W. Spencer_____
                                                             Gordon W. Spencer, Esq.
                                                             BBO #630488
                                                             945 Concord Street
                                                             Framingham, MA 01701
                                                             (508) 231-4822
Dated: February 12, 2021


                                CERTIFICATE OF SERVICE

       I, Gordon W. Spencer, hereby certify that a true and correct copy of this document filed
through the ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) on February 12, 2021.

                                      /s/ Gordon W. Spencer
